                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Samuel Bryce Silk, Sr.,                        )       Case No. 1:17-cr-078
                                               )
               Defendant.                      )

       The court previously ordered defendant detained pending a final hearing on a petition for

revocation of his supervised release. On November 26, 2019, defendant filed a Motion to

Reconsider Order of Detention. He advises that he has been accepted into a residential chemical

dependency treatment program at Prairie St. Johns in Fargo, North Dakota. He requests to be

released to Prairie St. Johns so that he may begin treatment. He also requests to be transported by

the United States Marshal to Prairie St. Johns as soon as practicable.

       There being no objection from the United States, defendant’s motion (Doc. No. 67) is

GRANTED. The United States Marshal shall transport defendant to Prairie St. Johns as soon as

practicable. Upon arriving at Prairie St. Johns, defendant shall be released subject to the conditions

of supervised release previously imposed by the court. Defendant shall also comply with the

following additional conditions:

       (1)     Defendant shall reside at Prairie St. Johns, fully participate in its programming, and

               comply with all of its rules and regulations. Defendant must obtain approval from

               the Pretrial Services Officer for an institutional passes and/or privileges.

       (2)     Defendant shall sign all releases of information requested by the Pretrial Services

               Officer so that his progress and participation in treatment may be monitored.

                                                   1
    (3)   Upon his discharge from treatment, defendant shall surrender to the United States

          Marshal’s office in Fargo, North Dakota, with the understanding that he shall be

          remanded back into custody pending further order of the court.

.   IT IS SO ORDERED.

    Dated this 27th day of November, 2019
                                                /s/ Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court




                                            2
